UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7503



MICHAEL A. LEE,

                  Plaintiff - Appellant,

          v.


LORENZO GUAVARA, Assistant Health Services Administrator; P. A.
HAMME, Physicians Assistant; P. A. FAYTONG, Physicians
Assistant; AMY WILLIAMS, X-Ray Technician; UNITED STATES OF
AMERICA,
               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Margaret B. Seymour, District Judge.
(9:06-cv-01947-MBS)



Submitted:   March 19, 2008                 Decided:   April 11, 2008



Before NIEMEYER, KING, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.



Michael A. Lee, Appellant Pro Se.      Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Michael     A.   Lee    appeals       the    district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                     We

have     reviewed     the    record    and    find       no   reversible       error.

Accordingly, we deny Lee’s motion for appointment of counsel and

affirm    for   the   reasons      stated    by    the    district    court.     Lee

v. Guavara, No. 9:06-cv-01947-MBS (D.S.C. Sept. 24, 2007).                        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                      - 3 -